Citation Nr: 0403552	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  00-05 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1969 
to January 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an December 1998 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  A hearing at which the veteran 
testified was conducted by the undersigned in October 2003.  


FINDING OF FACT

Lumbosacral strain is not shown to be productive of 
limitation of forward flexion of the thoracolumbar spine to 
60 degrees, limitation of combined range of motion of the 
thoracolumbar spine to 120 degrees, loss of lateral spine 
motion, muscle spasm, or guarding severe enough to result in 
an abnormal gait.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 5295 (prior to 
September 26, 2003), Diagnostic Code 5237 (effective 
September 26, 2003) .  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The March 1999 statement of the case, along with the August 
2003 supplemental statement of the case, advised the 
appellant of the laws and regulations pertaining to his claim 
of entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain.  Those documents informed the 
appellant of the evidence of record and explained the reasons 
and bases for denial of his claim.  He was specifically 
informed that an increased rating was being denied because 
the evidence did not show that the disability attributable to 
his lumbosacral strain met the criteria for a rating greater 
than 10 percent.  Both the statement of the case and the 
supplemental statement of the case made it clear to the 
appellant that in order to prevail on his increased rating 
claim, he needed to present medical evidence establishing 
that his service-connected lumbosacral strain had worsened.  
The RO sent a letter to the appellant dated in June 2003 that 
informed him as to what action he needed to take and what 
action the RO would take on his claim.  Specifically he was 
told that he needed to submit evidence showing that his 
lumbosacral strain met the criteria for a disability rating 
greater than 10 percent.  Accordingly, the requirements 
regarding the duty to notify have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the appellant's claim, which 
sequence of events was found to constitute error in Pelegrini 
v. Principi, U.S. Vet. App. No. 01-944 (January 13, 2004).  
However, the Board notes that following the June 2003 letter 
to the appellant that informed him of the VCAA, including the 
requirements of establishing entitlement to a higher rating 
for his lumbosacral strain and his and VA's responsibilities 
in the claims process, he responded in a June 2003 statement 
that there were no private medical records, as he had only 
received treatment at the Charleston VA Medical Center.  The 
appellant's claim was subsequently reviewed and an analysis 
of its merits accomplished as described in the August 2003 
supplement statement of the case.  The appellant was then 
given another opportunity to submit additional evidence or 
argument.  Neither the appellant or his representative 
submitted any additional evidence, or identified any source 
from whom records could be obtained.  Additionally, the 
appellant presented testimony concerning his claim at an 
October 2003 Travel Board hearing.  Under these 
circumstances, the Board considers the lack of notice prior 
to the initial decision by the RO in this case, was not 
prejudicial to the appellant.  

Regarding the duty to assist, the appellant's service medical 
records have been associated with the claims file, together 
with recent medical records reflecting the current conditions 
of his lumbosacral strain.  Additionally, in response to his 
current claim he was provided VA spine examinations in July 
1999, October 2001, and June 2003.  Under these 
circumstances, it is apparent that no additional evidentiary 
development is warranted since the file contains the medical 
records from service and comprehensive information regarding 
the current disability.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

The appellant asserts that his service-connected lumbosacral 
strain is more severely disabling than currently evaluated, 
thereby warranting a higher rating.  He contends that his 
lumbosacral stain has so disabled him that he requires the 
use of a wheelchair.  

Service medical records show that the appellant was treated 
on several occasions between June 1969 and October 1970 for 
complaints of low back pain.  He indicated that he had 
initially injured his back in early 1969 during basic 
training.  The diagnosis during service was lumbosacral 
strain.  

VA medical examinations in November 1971 and May 1978 
revealed limitation of motion in the lumbar spine, with pain 
at the extremes of bending and on straight leg bending, and 
tenderness in the entire lumbar spine area on deep palpation.  
The diagnoses were lumbosacral strain.  

VA outpatient records show that the appellant was treated on 
several occasions in the 1970's and 1980's for paraspinal 
muscle spasm and low back pain.  A February 1986 record 
identified low midline lumbar pain without radiation, 
weakness, or numbness.  An April 1988 X-ray of the 
lumbosacral spine, considered unchanged since an April 1979 
X-ray, showed a one centimeter diameter portion of the L5 
spinous process that was well corticated and separated from 
the remaining portion of the process, which was felt to 
represent either a normal secondary center of ossification or 
the sequela of previous trauma.  An electromyogram (EMG) and 
nerve conduction velocity (NCV) study in November 1988 were 
normal.  A January 1990 X-ray of the lumbosacral spine was 
normal, with no evidence of any bony abnormality.  An EMG in 
June 1990 was considered normal, as there was no evidence of 
lumbosacral radiculopathy or peripheral neuropathy.  

In August 1990, the appellant was admitted to the Medical 
University of South Carolina Medical Center for work-up 
concerning the possibility of transverse myelitis versus 
compression on the spinal cord from some intrinsic or 
extrinsic reason versus demyelination disease.  It was noted 
that he had been treated for chronic leg weakness and 
numbness since a January 1990 work related accident in which 
he had felt a pop in his back while attempting to pull a 
heavily loaded hand truck, which subsequently developed into 
severe back pain that radiated to the back of his legs and 
down to his toes.  After evaluation that included 
neurological testing and X-rays of the lumbosacral spine, 
which were normal, the appellant was diagnosed with 
paraparesis, and the neurologist stated that he had been 
unable to find an organic or structural cause for the 
appellant's symptoms, which were felt to be due to some 
psychological overlay, in that he appeared to have some tone 
and resistance as well as motor activity that he seemed 
incapable of using when asked to do so.  

VA medical records in 1991 included an evaluation of the 
appellant's complaints of progressive weakness of the lower 
extremities and left upper extremity by a VA physical 
therapist in March 1991.  The assessment was inconsistent 
findings between objective measures and the appellant's 
ability to resist full range of motion, and no medical 
justification for the issue of weakness.  The therapist 
stated that a physician had agreed that the appellant's 
disability was psychogenic in origin and that malingering 
behavior secondary to litigation was suspected.  A subsequent 
VA spine examination in August 1991 noted that the appellant 
had been wheelchair bound since his back injury the year 
before.  It was determined that there was severe 
neuromuscular disease of the left upper extremity and 
bilateral lower extremities of ill-defined origin.  A 
September 1991 VA outpatient record indicated that the 
appellant's back pain had worsened after his January 1990 
work-related accident.  

VA outpatient records dated in December 1994 and June 1995 
indicated that the appellant had paraplegia secondary to 
motor vehicle accident and diabetes mellitus.  

The appellant underwent VA spine examinations in December 
1994, January 1995, January 1996, and July 1999.  The 
December 1994 examination was considered essentially nonfocal 
and the appellant's triplegia essentially unexplainable.  The 
January 1995 examination noted that tests performed around 
June 1990 had included an EMG, a NCV study, and a MRI, all of 
which were normal.  The impression was questionable triplegia 
with an inconsistent examination that was difficult to 
differentiate between frank malingering and an incomplete 
paralysis.  The examiner in January 1996 noted that the 
appellant's reflexes in the upper and lower extremities were 
intact and symmetric, which was inconsistent with most cord 
lesions or decrements.  He opined that it was possible that 
the appellant's original back injury in service with lumbar 
strain could have contributed to the current injury but that 
such was difficult to ascertain as there was no objective 
evidence to account for the current manifestations.  The 
examiner stated that he could not give any reasonable 
explanation as to the etiology of the appellant's current 
paraplegia because radiographic studies had not revealed any 
disc problem and EMG's had been completely normal, and that 
there was no obvious correlation between the appellant's 
lumbosacral strain and his paraplegia.  

The July 1999 examiner reported that he was unable to perform 
an adequate spine examination because the appellant could not 
get up from his wheelchair.  The examiner noted that the 
appellant had good musculature in the lower extremities, that 
there did not appear to be any muscle atrophy or 
fasciculation, that reflexes appeared to be present and equal 
in the lower extremities, and that sensation appeared to 
intact, because the appellant could feel the examiner touch 
him with his fingers and a sharp object.  The examiner stated 
that he was unable to answer the question of whether the 
appellant's triplegia was related to his back strain, but he 
indicated that he felt it may have a psychiatric origin.  

An August 2001 VA diabetes examination report indicated that 
the appellant had been diagnosed with diabetes for twelve 
years, had subsequently developed paraplegia and become 
confined to a wheelchair, and had experienced complete 
erectile dysfunction and complete urinary incontinence.  It 
was noted that his legs were completely paralyzed and frozen 
in a 90 degree position, and could not be moved.  The 
diagnoses included Type II diabetes mellitus, paraplegia 
secondary to diabetic neuropathy, urinary incontinence 
secondary to neurogenic bladder from diabetes mellitus, and 
total erectile dysfunction secondary to diabetes mellitus 
with peripheral neuropathy.  

The appellant was noted to have pain and primary weakness in 
his left arm and left leg at an October 2001 VA spine 
examination.  The examiner stated that there were some 
inconsistencies between the subjective and objective 
findings, and that he was unable to perform a complete 
examination because the appellant was wheelchair bound.  The 
examiner opined that there was insufficient evidence to 
warrant a diagnosis of an acute or chronic disorder of the 
left arm or left leg.  

At a VA rehabilitation medicine consultation in April 2002, 
it was noted that there was no scoliosis, kyphosis, or 
vertebral tenderness in the appellant's back.  No cyanosis, 
clubbing, or edema was seen in the extremities.  There was no 
appreciable muscle mass atrophy and or clonus of the 
musculature but there was markedly increased muscle tone in 
bilateral lower extremities or resistance to examiner 
manipulating the lower extremities.  No voluntary movement 
was elicited in the lower extremities on motor testing.  
Testing of reflexes revealed that patellar reflexes were 3+, 
that ankle reflexes were 2+, and that plantar reflexes were 
downgoing.  The examiner reported that the examination was 
not consistent with a spinal cord injury because the 
appellant had normal reflexes, no muscle atrophy, no 
Babinski, no clonus, no anal wink, questionable increased 
muscle mass tone that was felt to be more the appellant 
resisting range of motion by the examiner, and a reported 
normal MRI.  The examiner stated that if an MRI had been 
performed at any time after the acute injury, it would have 
shown a lesion to account for the appellant's symptoms if the 
paraparesis were due to a spinal cord injury.  

The appellant underwent VA examination of his lumbosacral 
spine in June 2003, where the examiner was requested 
specifically to address range of motion in the lumbosacral 
spine and the effects the appellant's lumbosacral strain had 
on activities of daily living.  The appellant reported to the 
examination in a wheelchair, which he indicated was required 
by his leg weakness that had begun 10 to 12 years before.  He 
described daily pain across his low back that lasted all day 
and radiated into his buttocks and down both legs 
circumferentially to his toes.  He stated that he had 
experienced severe back pain ever since falling down a flight 
of stairs in 1969 or 1970.  He indicated that he took Motrin 
and wore a back brace, and that he had last worked at a 
manufacturing plant in the 1980's before becoming 
unemployable as a result of the disability in his back and 
legs.  He reported that he was unable to bathe or dress 
himself, and was unable to get on the toilet or cleanse 
himself after toileting.  He stated that he lived with 
family, spent the entire day in the wheelchair, and left the 
house less than once a week.  

The examiner reported that the appellant was well-developed, 
well-nourished, and in no acute distress.  Noting that the 
appellant indicated he was unable to stand up or get 
undressed and that he got very upset with questions designed 
to try to identity his limitations, the examiner stated that 
normal evaluation of the range of motion in the appellant's 
lumbosacral spine was not possible.  The examiner indicated 
that review of the claims file had revealed that X-rays of 
the lumbosacral spine in March 2003 were normal, that a March 
2003 EMG of the lower extremities showed normal needle 
electromyograms without evidence of radiculopathy or 
denervation, and that an EMG prior to March 2003 revealed 
normal muscle bulk and tone and negative Babinski 
bilaterally.  The examiner further discussed the April 2002 
rehabilitation medicine consult, noting that the appellant 
had reported that he had recently regained total control at 
his bladder after using a condom catheter for many years, 
that he had denied ever having bowel incontinence or any skin 
breakdown, that there was report of a past MRI scan that had 
not revealed any spine lesions to account for his symptoms, 
and that the impression had been that the findings from the 
physical examination were not consistent with a spinal cord 
injury.  The examiner stated that he was unable to provide 
anymore information regarding the range at motion in the 
appellant's lumbosacral spine because he was unwilling and/or 
unable to get out at the wheelchair and stand up for further 
evaluation.  

The appellant appeared at a Travel Board hearing held at the 
RO in October 2003 and provided testimony regarding his 
perception of a worsening of his low back disability to the 
point that he required a wheelchair due to the pain and 
weakness in his legs.  He also described an inability to 
achieve an erection and incontinence, which he believed were 
related to his back disability.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

A 40 percent evaluation is assigned for lumbosacral strain 
when it is manifested by severe symptomatology that includes 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is assigned when lumbosacral 
strain is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 10 percent evaluation is assigned when 
lumbosacral strain is manifested by characteristic pain on 
motion; and a noncompensable evaluation is assigned when it 
is manifested by slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to 
be codified as amended at 38 C.F.R. §§ 4.71a).  The new 
regulations provide the following rating criteria:  a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective September 26, 2003).  

In examining the foregoing criteria in light of the extensive 
development accomplished in this case, it is apparent that 
whether the former or the current criteria are applied to the 
veteran's case, he does not meet the criteria for an 
increased rating.  Moreover, the case has been pending more 
than 5 years.  Delays of this sort benefit neither the 
veteran or the public.  Therefore, given the essentially 
unanimous medical evidence as against the veteran's claim, 
the Board considers that entering a final decision at this 
time would not prejudice the veteran, notwithstanding the 
lack of consideration of the newer criteria for evaluating 
back disability by the RO.  See Bernard, 4 Vet. App. 384.  

Limitation of motion in the lumbar spine is assigned a 40 
percent rating when severe, a 20 percent rating when 
moderate, and a 10 percent rating when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

After careful and longitudinal evaluation of the evidence 
presented in this case, the Board finds that the evidence is 
against the appellant's claim of entitlement to a disability 
rating greater than 10 percent for his lumbosacral strain.  
While it is unfortunate that the range of motion in the 
appellant's lumbar spine have not been capable of evaluation 
at the several examinations since 1990, due to his inability 
or refusal to get up from the wheelchair he has been in since 
then, the Board notes that he has not presented any competent 
medical evidence that suggests a link between his lumbosacral 
strain and his having to be in a wheelchair.  Rather, there 
is evidence that the appellant's paralysis in his legs, along 
with his erectile dysfunction and incontinence to the extent 
they exist, are related to his non-service-connected diabetes 
mellitus.  Increased low back pathology has not been 
demonstrated by EMGs and MRIs, which have been normal, and 
there is no current evidence of muscle spasm or vertebral 
tenderness.  Since the evidence establishes that the 
disability for which service connection is in effect is not 
productive of limitation of forward flexion of the 
thoracolumbar spine to 60 degrees, limitation of combined 
range of motion of the thoracolumbar spine to 120 degrees, 
muscle spasm, loss of lateral spine motion, unilateral in a 
standing position, or guarding severe enough to result in an 
abnormal gait, there is no basis for assigning a disability 
evaluation in excess of that which is in effect.  The 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
reflects the criteria for an increased rating for his 
lumbosacral strain.  He has offered his own general arguments 
and testimony to the effect that he believes that his 
service-connected low back disability has worsened.  It is 
noted that the appellant has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that 
his lumbosacral strain warrants a higher rating.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
appellant is frequently hospitalized for his lumbosacral 
strain and there is no indication that it has caused a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  





ORDER

A disability rating in excess of 10 percent for lumbosacral 
strain is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



